Exhibit 10.17

 

SUPERIOR ENERGY SERICES, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is by and between
Superior Energy Services, Inc. (“Superior”) and <<ParticipantName>> (the “Award
Recipient”).

 

WHEREAS, Superior maintains the 2016 Incentive Award Plan (the “Plan”), under
which the Compensation Committee of the Board of Directors of Superior (the
“Committee”) may, directly or indirectly, among other things, grant restricted
stock units payable in shares of Superior’s common stock, $.001 par value per
share (the “Common Stock”), to key employees of Superior or its subsidiaries
(collectively, the “Company”); and

 

WHEREAS, pursuant to the Plan the Committee has awarded to the Award Recipient
restricted stock units on the terms and conditions specified below;

 

NOW, THEREFORE, the parties agree as follows:

﻿

1.    AWARD OF RESTRICTED STOCK UNITS

﻿

1.1    On <<GrantDate>> (the “Date of Grant”), and upon the terms and conditions
of the Plan and this Agreement, and in consideration of services rendered,
Superior awarded to the Award Recipient <<NumberOfAwardsGranted>> restricted
stock units (the “RSUs”), that vest, subject to Sections 2 and 4 hereof, in
annual installments (disregarding any fractional share) as follows:

﻿

SS

 

 

﻿

 

 

Scheduled Vesting Date

 

Amount of Shares To Vest

January 15, 2020

 

33%

January 15, 2021

 

33%

January 15, 2022

 

Remaining balance

﻿

2.    TERMS OF RESTRICTED STOCK UNITS

 

2.1    Each RSU represents the right to receive from Superior, upon vesting, one
share of Common Stock, free of any restrictions and all Related Credits credited
to the Award Recipient’s Dividend Equivalent Account (as such terms are defined
in Section 3.1) with respect to such RSU. 

 

2.2    Neither the RSUs nor the right to receive Related Credits may be sold,
assigned, donated, transferred, exchanged, pledged, hypothecated or otherwise
encumbered. The Award Recipient shall have no rights, including but not limited
to, voting and dividend rights, in the shares of Common Stock underlying the
RSUs unless and until such shares are issued to the Award Recipient, or as
otherwise provided in this Agreement.

 

2.3    If the RSUs have not already vested in accordance with Section 1.1 above,
the RSUs shall vest on the earlier of: (a) the date on which the employment of
the Award Recipient terminates as



--------------------------------------------------------------------------------

 

 

the result of death or disability (within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)), (b) if permitted by the
Committee and subject to any additional restrictions the Committee may impose,
retirement or termination by the Company, or (c) upon the occurrence of a
Qualifying Termination (as such term is defined in the Superior Energy Services,
Inc. Change of Control Severance Plan) that occurs after the date of a Change of
Control (as defined in the Plan). Unless the Committee determines otherwise in
the case of retirement of the Award Recipient or termination by the Company of
the Award Recipient’s employment, termination of employment for any other
reason, except termination upon a Change of Control, shall automatically result
in the termination and forfeiture of all unvested RSUs.

﻿

3.    DIVIDEND EQUIVALENTS; ISSUANCE OF SHARES UPON VESTING

 

3.1    From and after the Date of Grant of an RSU until the settlement of the
RSU in accordance with Section 3.2 below, the Award Recipient shall be credited,
as of the payment date therefor, with (a) the amount of any cash dividends and
(b) the amount equal to the Fair Market Value of any shares of Common Stock,
securities, or other property distributed or distributable in respect of one
share of Common Stock to which the Award Recipient would have been entitled had
the Award Recipient been a record holder of one share of Common Stock for each
RSU at all times from the Date of Grant of such RSU to such issuance date
(collectively, the “Related Credits”). All such Related Credits shall be made
notionally to a dividend equivalent account (a “Dividend Equivalent Account”)
established for the Award Recipient with respect to all RSUs granted on the same
date. All such Related Credits shall vest or be forfeited at the same time and
on the same terms as the RSUs to which they relate. 

 

3.2    As soon as practicable after the vesting of the RSUs, but no later than
30 days from such date, Superior will (i) credit the Award Recipient’s brokerage
account with the shares of Common Stock subject to such RSUs and (ii) will pay
the Award Recipient the cash value of any Related Credits applicable to such
RSUs.  If the RSUs have vested in connection with a Change of Control under
Section 2.3, and the event constituting the Change of Control does not qualify
as a change in the ownership of the Company, a change in the effective control
of the Company or a change in the ownership of a substantial portion of the
assets of the Company under Section 409A of the Code and any related
implementing regulations or guidance (“Section 409A”), then settlement of the
RSUs and distribution of the shares of Common Stock or other property and any
Related Credits shall be delayed until the applicable vesting date set forth in
Section 1.1 or such earlier time as settlement would be permissible under
Section 409A.  If the Award Recipient has not established a brokerage account,
the shares and any cash payment due will be held by Superior’s transfer agent
until such time as the Award Recipient opens an account.

 

3.3    Upon issuance of such shares of Common Stock, the Award Recipient is free
to hold or dispose of such shares, subject to applicable securities laws and any
internal Company policy then in effect and applicable to the Award Recipient,
such as Superior’s Insider Trading Policy and Executive Stock Ownership
Guidelines.

﻿





2

 

--------------------------------------------------------------------------------

 

 

4.    FORFEITURE OF AWARD

﻿

4.1    If the Award Recipient engages in grossly negligent conduct or
intentional misconduct that either (i) requires the Company’s financial
statements to be restated at any time beginning on the Date of Grant and ending
on the third anniversary of the end of the final vesting date set forth in
Section 1.1 or (ii) results in an increase of the value of the RSUs upon
vesting, then the Committee, after considering the costs and benefits to the
Company of doing so, may seek recovery for the benefit of the Company of the
difference between the shares of Common Stock received upon vesting during the
three-year period following such conduct and the shares of Common Stock that
would have been received based on the restated financial statements or absent
the increase described in part (ii) above (the “Excess Shares”).  All
determinations regarding the amount of the Excess Shares shall be made solely by
the Committee in good faith.

 

4.2    The RSUs granted hereunder are also subject to any clawback policies the
Company may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder.

 

4.3    If the Committee determines that the Award Recipient owes any amount to
the Company under Sections 4.1 or 4.2 above, the Award Recipient shall return to
the Company the Excess Shares (or the shares recoverable under Section 4.2)
acquired by the Award Recipient pursuant to this Agreement (or other securities
into which such shares have been converted or exchanged) or, if no longer held
by the Award Recipient, the Award Recipient shall pay to the Company, without
interest, all cash, securities and other assets received by the Award Recipient
upon the sale or transfer of such shares.  The Award Recipient acknowledges that
the Company may, to the fullest extent permitted by applicable law, deduct such
amount owed from any amounts the Company owes the Award Recipient from time to
time for any reason (including without limitation amounts owed to the Award
Recipient as salary, wages, reimbursements or other compensation, fringe
benefits, retirement benefits or vacation pay). Whether or not the Company
elects to make any such set-off in whole or in part, if the Company does not
recover by means of set-off the full amount the Award Recipient owes it, the
Award Recipient hereby agrees to pay immediately the unpaid balance to the
Company.

 

5.    WITHHOLDING TAXES; SECTION 409A

 

5.1    At the time that all or any portion of the RSUs vest, the Award Recipient
must deliver to Superior the amount of income tax withholding required by law.
In accordance with and subject to the terms of the Plan, the Award Recipient may
satisfy the tax withholding obligation in whole or in part by delivering
currently owned shares of Common Stock or by electing to have Superior withhold
from the shares the Award Recipient otherwise would receive upon vesting of the
RSUs shares of Common Stock having a Fair Market Value equal to the minimum
amount required to be withheld (as determined under the Plan).

 





3

 

--------------------------------------------------------------------------------

 

 

5.2    It is intended that the payments and benefits provided under this
Agreement will comply with the requirements of Section 409A or an exemption
there from.  This Agreement shall be interpreted, construed, administered, and
governed in a manner that effects such intent.  No acceleration of the
settlement of RSUs shall be permitted unless permitted under Section 409A.

﻿

6.    ADDITIONAL CONDITIONS

 

Anything in this Agreement to the contrary notwithstanding, if at any time
Superior further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant hereto, such shares of Common Stock shall not be issued,
in whole or in part, or the restrictions thereon removed, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to Superior. Superior agrees to
use commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.

﻿

7.    NO CONTRACT OF EMPLOYMENT INTENDED

﻿

Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.

﻿

8.    BINDING EFFECT

﻿

This Agreement may not be transferred, assigned pledged or hypothecated in any
manner or law or otherwise, other than by will or by the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process.  This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, legal
representatives and permitted successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.

﻿

9.    INCONSISTENT PROVISIONS

﻿

The RSUs granted hereby are subject to the terms, conditions, restrictions and
other provisions of the Plan as fully as if all such provisions were set forth
in their entirety in this Agreement. If any provision of this Agreement
conflicts with a provision of the Plan, the Plan provision shall control. The
Award Recipient acknowledges that a copy of the Plan and a prospectus
summarizing the Plan was distributed or made available to the Award Recipient
and that the Award Recipient was



4

 

--------------------------------------------------------------------------------

 

 

advised to review such materials prior to entering into this Agreement. The
Award Recipient waives the right to claim that the provisions of the Plan are
not binding upon the Award Recipient and the Award Recipient’s heirs, executors,
administrators, legal representatives and successors.

﻿

10.GOVERNING LAW

﻿

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.  For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
grant of RSUs or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the courts of Harris County, Texas, or the federal
courts for the United States for the Southern District of Texas, and no other
courts, where this grant is made and/or to be performed.

﻿

11.SEVERABILITY

﻿

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and Superior
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law.
Any such provision that is not susceptible of such reformation shall be ignored
so as to not affect any other term or provision hereof, and the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

﻿

12.    ENTIRE AGREEMENT; MODIFICATION; WAIVER

﻿

The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time by a written document signed by each of the parties hereto. Any oral or
written agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained herein made prior to
the execution of the Agreement shall be void and ineffective for all purposes.
The Award Recipient acknowledges that a waiver by Superior of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Award
Recipient or any other Plan participant.

﻿

13.    ELECTRONIC DELIVERY; ACCEPTANCE OF AGREEMENT

﻿

13.1    Superior may, in its sole discretion, deliver any documents related to
the Award Recipient’s current or future participation in the Plan by electronic
means or request the Award Recipient’s consent to participate in the Plan by
electronic means. By accepting the terms of this Agreement,



5

 

--------------------------------------------------------------------------------

 

 

the Award Recipient hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by Superior or a third party designated by
Superior.

﻿

13.2    The Award Recipient must expressly accept the terms and conditions of
this Agreement by electronically accepting this Agreement in a timely
manner.  If the Award Recipient does not accept the terms of this Agreement,
this award of RSUs is subject to cancellation.

﻿

* * * ** * * * * * * * *

﻿

By clicking the “Accept” button, the Award Recipient represents that he or she
is familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Award
Recipient has reviewed the Plan and this Agreement in their entirety and fully
understands all provisions of this Agreement. The Award Recipient agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

﻿

<<ElectronicSignature>>

﻿

<<AcceptanceDate>>

﻿

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS



6

 

--------------------------------------------------------------------------------